J-S42045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: W.R.B., A MINOR               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
APPEAL OF: S.B., MOTHER
                                                       No. 146 WDA 2016


                     Appeal from the Order January 5, 2016
           in the Court of Common Pleas of Blair County Civil Division
                           at No(s): CP-7-DP-64-2013

BEFORE: SHOGAN, OTT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                   FILED SEPTEMBER 09, 2016

        S.B. (“Mother”) appeals from the permanency review order dated and

entered January 5, 2016, changing the permanency goal to adoption for her

dependent, female child, W.R.B., (“Child”) (born in February of 2012), and

also changing the placement of Child by removing Child from the home of

her legal custodian, D.B., who is Child’s maternal great-grandmother

(“MGG”). The trial court order also vested legal and physical custody to Blair

County Children Youth and Families (“BCCYF”).1 We affirm.

        The trial court set forth the factual background and procedural history

of this appeal as follows.

               On April 21, 2015, Blair County Children Youth &
           Families (hereinafter “BCCYF”) filed a Dependency Petition,
           alleging that the subject child, W.R.B., was a dependent
           child who was without proper care or control, under the

*
    Former Justice specially assigned to the Superior Court.
1
   Child’s father, T.S. (“Father”), is not a party to this appeal, and has not
filed a separate appeal of his own.
J-S42045-16


           Juvenile Act, 42 Pa.C.S. §6302(1). In its Dependency
           Petition, BCCYF identified S.B. as the Mother, T.S. as the
           Father, and D.B., as the Maternal Great-Grandmother of
           the subject child.     At the time of the filing of the
           Dependency Petition, the Mother and child were residing
           with D.B. [Dependency Petition, p. 5, No. 1.c.i.].

              As set forth in the Allegations of Dependency,1 BCCYF
           has a history with this family dating back to June 2012.
           The Agency received multiple reports that the Mother was
           involved in drug use; that the Mother had entered mental
           health treatment on October 16, 2012 due to superficially
           cutting herself approximately six hundred (600) hundred
           times; the Mother was arrested and placed at the Blair
           County Prison in late 2012 with the child being placed with
           the Maternal Great-Grandmother; and that upon the
           Mother’s release from prison on February 25, 2013, a
           safety plan was put into effect stating that all contact
           between the Mother and child would be supervised by the
           Maternal Great-Grandmother, and that the Mother would
           not remove the child from D.B.’s residence. [D.P., pp. 5-6,
           No. 2].

              During 2013, BCCYF received additional reports from a
           service provider, New Steps, who was providing in-home
           services, as to cluttered home conditions and the volatile
           relationship between S.B. and D.B.         Further, it was
           reported by both New Steps and Pyramid Healthcare that
           the Mother was not attending her scheduled appointments.
           On June 20, 2013, the Mother tested positive for
           marijuana and amphetamines and was detained by her
           probation officer until December 2014.[2] [D.P., p. 6, No. 2.
           h.-j.].

              The Mother also has a criminal history dating back to
           July 6, 2012, when she pled guilty to Simple Assault (M-2)
           for which she received probation.       Due to numerous
           probation violations. she was detained in prison on at least
           four (4) separate occasions.    On August 26, 2013, she


2
    The date is an apparent clerical error, and should be December 2013.




                                       -2-
J-S42045-16


        pled guilty to Retail Theft (M2) for which she received
        probation. [D.P., p. 6, No. 3.a.].

           The Dependency Petition also sets forth the Father’s
        criminal history dating back to February 2, 2011 when he
        pled guilty to Disorderly Conduct as a summary offense.
        In 2012, the Father pled guilty to Purchasing Alcoholic
        Beverage by Minor, Simple Assault and Recklessly
        Endangering Another Person. In 2013, he pled guilty to
        Criminal Mischief, Harassment and Retail Theft. In 2014,
        he pled guilty to Public Drunkenness and Theft by Unlawful
        Taking.     On March 26, 2015, he pled guilty to
        Use/Possession of Drug Paraphernalia. [D.P., p. 6, No.
        3.b.].

           Relative to the case history giving rise to the most
        recent Dependency Petition that was filed on April 21,
        2015, BCCYF received a report that the Mother was taking
        her child with her to [a] friend’s residence while she
        smoke[d] marijuana. Following the report, a caseworker
        conducted a home visit on March 3, 2015[3] at D.B.’s
        residence[,] at which time the Mother admitted to smoking
        marijuana and that she could not understand “what the big
        deal is”. When asked to take a drug screen, the Mother
        reported that she would also test positive for street
        Subutex. The Mother indicated that she takes Subutex to
        help her stay “clean” from pain pills and that she can get
        street Subutex for free. The drug screen was positive for
        Opiates, THC and Benzodiazepines. The Mother denied
        having a drug problem. A safety plan was put into effect
        on March 3, 2015 providing that D.B. would supervise all
        contact between the Mother and child. [D.P., pp. 6-7. No.
        4.a.].

           On March 16, 2015, during an office visit with the
        family, the Mother was offered an opportunity to
        participate in the Blair County Family Drug Court Program,
        which she refused. D.B. confirmed to the caseworker that
        the Mother was taking the child places and staying the

3
 The date should be March 13, 2015. See Dependency Adjudication Pet., p.
1; N.T., 6/29/15, at 2-3.




                                  -3-
J-S42045-16


        night. Further, BCCYF alleged that the Father had been
        minimally involved with the child. (D.P., p. 7, No. 4.b.c.).

            On May 13, 2015, BCCYF filed both an Application for
        Emergency Protective Custody and a Shelter Care
        Application. In each Application, BCCYF alleged that the
        subject child, W.R.B., was without proper care or control
        pursuant to The Juvenile Act, 42 Pa.C.S. §6302(1). . . .
        The Mother requested that the matter be waived to court.
        Since the voluntary safety plan was due to expire on May
        13, 2015, and the Custody Order in effect did not prohibit
        unsupervised contact between the Mother and child, BCCYF
        filed its Applications. The Agency also reported that the
        Mother continued to test positive for illegal substances
        after the filing the Dependency Petition, and that the
        Mother continued to deny her drug use. Furthermore, the
        Mother discontinued her mental health treatment.

           This Court granted emergency protective custody on
        May 13, 2015 to the Maternal Great-Grandmother, D.B.,
        with the stipulation that the parents only have supervised
        contact with the child until the date of the
        Adjudicatory/Dispositional Hearing.

           On May 15, 2015, a Shelter Care Hearing was held[,]
        after which an Order was entered finding that sufficient
        evidence was presented to prove that return of the child to
        the home of either parent was not in the child’s best
        interest. Furthermore, the Master’s Recommendation on
        May 22, 2015 (approved as an Order of Court on May 28,
        2015) granted legal and physical custody of the child to
        D.B., and permitted only supervised contact for the
        parents.

           The Adjudicatory/Dispositional Hearing was held on
        June 29, 2015, after which an Order of Adjudication and
        Disposition - Child Dependent was entered June 30,
        2015 finding the child to be a dependent child.[4] Further,
        said Order continued legal and physical custody in D.B.,

4
  Child was adjudicated dependent pursuant to 42 Pa.C.S. § 6302(1), as
lacking proper parental care and control.




                                   -4-
J-S42045-16


       and established a goal of return home to one or both
       parents, with a concurrent goal of adoption. The court
       ordered the parents to invest in all recommended services,
       including but not limited to drug and alcohol, mental health
       and re-unification services, and to comply with all
       treatment recommendations. The Order also directed that
       each parent to undergo a mental health assessment and
       follow through with all treatment and counseling that
       would be recommended. The parents were ordered to
       maintain sobriety and establish and maintain stability
       relative to housing.

         An Amended Order of Adjudication Disposition -
       Child Dependent was entered July 13, 2015.2

          On September 22, 2015, a status conference was held.
       At the time of the status conference. the Mother had
       moved back into the residence with D.B., and, therefore,
       FICS Re-unification Services were transitioned to FICS
       Preservation Services. The Father was in the Cambria
       County Prison at the time.

          On November 25, 2015, BCCYF filed its Motion for 6th
       Month Permanency/Dispositional Review Hearing/Goal
       Change.    After hearing held December 15, 2015, a
       Permanency Review Order was entered January 5, 2016,
       changing the goal to adoption, and also removing the child
       from the home of D.B. Legal and physical custody was
       vested in BCCYF.

          On January 13, 2016, the Mother, S.B., filed a Request
       for Reconsideration. On January 15, 2016, the Maternal
       Great-Grandmother,     D.B.,  filed  her    Request   for
       Reconsideration.   Oral argument on said Requests for
       Reconsideration was held on January 29, 2016, after which
       an Order was entered February 2, 2016 denying and
       dismissing both Requests.

          On January 13, 2016, the Mother filed a timely Notice of
       Appeal as a “children’s fast track appeal”, along with a
       Statement For Continuance Of In Forma Pauperis Status
       For Purposes Of Appeal (which was approved January 21,
       2016); a Concise Statement of Errors Complained Of On
       Appeal; and a Request for Transcript of both the June 29,


                                  -5-
J-S42045-16


        2015 Adjudicatory Hearing and the December 12, 2015
        Permanency Review Hearing.

           On January 15, 2016, the Maternal Great-Grandmother,
        D.B., timely filed a Notice of Appeal, along with her
        Concise Statement of Errors Complaint of on Appeal and a
        Request for Transcript.
        _______________________________________________
        1
          At the time of the Adjudicatory/Dispositional Hearing, all
        parties through their legal counsel stipulated that if called
        to testify, Agency witnesses would testify consistent with
        the information set forth in the Dependency Petition,
        although not necessary [sic] to the veracity of same. [See
        Findings/Orders. #15(a)(2) of 6/30/15 Adjudicatory
        Order].
        2
          The Amended Order of July 13, 2015 was consistent with
        the prior Order of Adjudication – Child Dependent entered
        June 30, 2015, with the sole exception that we completed
        Section 5.(c)(i) - Placement in Kinship Care in the
        Amended Order.

Trial Ct. Op., 146 WDA 2016, 2/8/16, at 1-6.5

     On appeal, Mother raises three issues, as follows:

        I. Where a parent has shown progress in compliance with
        the permanency plan developed for a child and toward
        alleviating the circumstances which necessitated the
        original placement, was it premature to enter a goal
        change to adoption after just six months of dependency of
        the child?

        II. Whether the testimony from Mother’s probation officer
        about probation violations prior to dependency and from
        Mother regarding residential history prior to dependency


5
  On March 28, 2016, MGG filed a petition to withdraw her appeal at Docket
No. 145 WDA 2016. This Court ordered MGG’s appeal discontinued on April
1, 2016.




                                    -6-
J-S42045-16


         were relevant to the dependency action, the goal change
         petition, and/or the change of placement of the child?

         III. Where a child has resided with the maternal great-
         grandmother for the majority of her life and there was not
         sufficient evidence that the maternal great-grandmother
         could not ensure appropriate safety of the child, was it in
         the child’s best interest to be removed from the home of
         the maternal great-grandmother?

Mother’s Brief at 14.6

      First, Mother argues that the trial court prematurely changed the

permanency goal for Child to adoption, only six months after the

dependency process was in place.        Mother asserts that she had made

progress in complying with the permanency plan and alleviating the

circumstances that necessitated the placement. Mother states that she also

indicated a willingness to continue with her progress. In her second issue,

Mother claims that the trial court abused its discretion in allowing irrelevant

evidence into the hearing.   In particular, she contends that the trial court

improperly relied on testimony from her probation officer regarding her

probation violations committed prior to the time of Child’s adjudication of

dependency, as well as her history of residences before Child’s adjudication

as dependent. In her third issue, Mother argues that the trial court erred in

removing Child from the care and control of MGG, as the evidence showed

that MGG was the most stable influence in Child’s young life. She asserts

6
 Mother stated her issues somewhat differently in her concise statement.
We, nevertheless, find them preserved for our review.




                                     -7-
J-S42045-16


that Child has a good bond with MGG, and that removing Child from

placement with MGG was not in Child’s best interests.

       Our Supreme Court set forth our standard of review for dependency

cases as follows.

         [T]he standard of review in dependency cases requires an
         appellate court to accept the findings of fact and credibility
         determinations of the trial court if they are supported by
         the record, but does not require the appellate court to
         accept the lower court’s inferences or conclusions of law.
         Accordingly, we review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

       Section 6302 of the Juvenile Act defines a “dependent child” as a child

who:

         (1) is without proper parental care or control, subsistence,
         education as required by law, or other care or control
         necessary for his physical, mental, or emotional health, or
         morals. A determination that there is a lack of proper
         parental care or control may be based upon evidence
         of conduct by the parent, guardian or other
         custodian that places the health, safety or welfare of
         the child at risk, including evidence of the parent’s,
         guardian’s or other custodian’s use of alcohol or a
         controlled substance that places the health, safety or
         welfare of the child at risk[.]

42 Pa.C.S. § 6302(1) (emphasis added).

       In In re G., T., 845 A.2d 870 (Pa. Super. 2004), this Court clarified

the definition of “dependent child” further.

         “The question of whether a child is lacking proper parental
         care or control so as to be a dependent child encompasses
         two discrete questions: whether the child presently is
         without proper parental care and control, and if so,
         whether such care and control are immediately available.”


                                     -8-
J-S42045-16



Id. at 872 (quotation marks and citation omitted); see also In re J.C., 5

A.3d 284, 289 (Pa. Super. 2010).         Additionally, the “burden of proof in a

dependency proceeding is on the petitioner to demonstrate by clear and

convincing evidence     that a   child    meets that    statutory   definition of

dependency.” In re G., T., 845 A.2d at 872 (citation omitted).

      With regard to a dependent child, in In re D.A., 801 A.2d 614 (Pa.

Super. 2002) (en banc), this Court explained:

         [A] court is empowered by 42 Pa.C.S. § 6341(a) and (c) to
         make a finding that a child is dependent if the child meets
         the statutory definition by clear and convincing evidence.
         If the court finds that the child is dependent, then the
         court may make an appropriate disposition of the child to
         protect the child’s physical, mental and moral welfare,
         including allowing the child to remain with the parents
         subject to supervision, transferring temporary legal
         custody to a relative or a private or public agency, or
         transferring custody to the juvenile court of another state.
         42 Pa.C.S. § 6351(a).

Id. at 617 (alteration in original and citation omitted).

      Regarding the disposition of a dependent child, Sections 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of

the child.

      Section 6351(e) of the Juvenile Act provides in pertinent part:

         (e) Permanency hearings.—


                                      -9-
J-S42045-16



           (1) The court shall conduct a permanency hearing for
        the purpose of determining or reviewing the permanency
        plan of the child, the date by which the goal of
        permanency for the child might be achieved and whether
        placement continues to be best suited to the safety,
        protection and physical, mental and moral welfare of the
        child. In any permanency hearing held with respect to the
        child, the court shall consult with the child regarding the
        child’s permanency plan, including the child’s desired
        permanency goal, in a manner appropriate to the child’s
        age and maturity. . . .

           (2) If the county agency or the child’s attorney alleges
        the existence of aggravated circumstances and the court
        determines that the child has been adjudicated dependent,
        the court shall then determine if aggravated circumstances
        exist. If the court finds from clear and convincing evidence
        that aggravated circumstances exist, the court shall
        determine whether or not reasonable efforts to prevent or
        eliminate the need for removing the child from the child’s
        parent, guardian or custodian or to preserve and reunify
        the family shall be made or continue to be made and
        schedule a hearing as provided in paragraph (3).

42 Pa.C.S. § 6351(e)(1)-(2).

     Section 6351(f) of the Juvenile Act prescribes the pertinent inquiry for

the reviewing court:

        (f) Matters to be determined at permanency
        hearing.—At each permanency hearing, a court shall
        determine all of the following:

           (1) The continuing necessity for and appropriateness of
        the placement.

           (2) The appropriateness, feasibility and extent of
        compliance with the permanency plan developed for the
        child.

            (3) The extent of progress made toward alleviating the
        circumstances which necessitated the original placement.


                                   - 10 -
J-S42045-16



          (4) The appropriateness and feasibility of the current
       placement goal for the child.

          (5) The likely date by which the placement goal for the
       child might be achieved.

          (5.1) Whether reasonable efforts were made to finalize
       the permanency plan in effect.

          (6) Whether the child is safe.

          (7) If the child has been placed outside the
       Commonwealth, whether the placement continues to be
       best suited to the safety, protection and physical, mental
       and moral welfare of the child.

                                *     *      *

       (9) If the child has been in placement for at least 15 of the
       last 22 months or the court has determined that
       aggravated circumstances exist and that reasonable efforts
       to prevent or eliminate the need to remove the child from
       the child’s parent, guardian or custodian or to preserve
       and reunify the family need not be made or continue to be
       made, whether the county agency has filed or sought to
       join a petition to terminate parental rights and to identify,
       recruit, process and approve a qualified family to adopt the
       child unless:

          (i) the child is being cared for by a relative best suited
       to the physical, mental and moral welfare of the child;

          (ii) the county agency has documented a compelling
       reason for determining that filing a petition to terminate
       parental rights would not serve the needs and welfare of
       the child; or

          (iii) the child’s family has not been provided with
       necessary services to achieve the safe return to the child’s
       parent, guardian or custodian within the time frames set
       forth in the permanency plan.

                                *     *      *


                                    - 11 -
J-S42045-16



       (f.1) Additional determination.—Based upon the
       determinations made under subsection (f) and all relevant
       evidence presented at the hearing, the court shall
       determine one of the following:

          (1) If and when the child will be returned to the child’s
       parent, guardian or custodian in cases where the return of
       the child is best suited to the safety, protection and
       physical, mental and moral welfare of the child.

          (2) If and when the child will be placed for adoption,
       and the county agency will file for termination of parental
       rights in cases where return to the child’s parent, guardian
       or custodian is not best suited to the safety, protection and
       physical, mental and moral welfare of the child.

          (3) If and when the child will be placed with a legal
       custodian in cases where the return to the child’s parent,
       guardian or custodian or being placed for adoption is not
       best suited to the safety, protection and physical, mental
       and moral welfare of the child.

           (4) If and when the child will be placed with a fit and
       willing relative in cases where return to the child’s parent,
       guardian or custodian, being placed for adoption or being
       placed with a legal custodian is not best suited to the
       safety, protection and physical, mental and moral welfare
       of the child.

          (5) If and when the child will be placed in another
       planned permanent living arrangement which is approved
       by the court, the following shall apply:

              (i) The child must be 16 years of age or older.

             (ii) The county agency shall identify at least one
          significant connection with a supportive adult willing to
          be involved in the child’s life as the child transitions to
          adulthood, or document that efforts have been made to
          identify a supportive adult.

              (iii) The county agency shall document:



                                   - 12 -
J-S42045-16


                 (A) A compelling reason that it would not be best
              suited to the safety, protection and physical, mental
              and moral welfare of the child to be returned to the
              child’s parent, guardian or custodian, to be placed
              for adoption, to be placed with a legal custodian or
              to be placed with a fit and willing relative.

                 (B) Its intensive, ongoing and, as of the date of
              the hearing, unsuccessful efforts to return the child
              to the child’s parent, guardian or custodian or to be
              placed for adoption, to be placed with a legal
              custodian or to be placed with a fit and willing
              relative.

                 (C) Its efforts to utilize search technology to find
              biological family members for the child.

              (iv) The court shall:

                (A) Ask the child about the desired permanency
              goal for the child.

                 (B) Make a judicial determination explaining why,
              as of the date of the hearing, another planned
              permanent    living   arrangement     is  the   best
              permanency plan for the child.

                 (C) Provide compelling reasons why it continues
              not to be in the best interests of the child to return
              to the child’s parent, guardian or custodian, be
              placed for adoption, be placed with a legal custodian
              or be placed with a fit and willing relative.

                  (D) Make findings that the significant connection
              is identified in the permanency plan or that efforts
              have been made to identify a supportive adult, if no
              one is currently identified.

       (f.2) Evidence.—Evidence of conduct by the parent that
       places the health, safety or welfare of the child at risk,
       including evidence of the use of alcohol or a controlled
       substance that places the health, safety or welfare of the
       child at risk, shall be presented to the court by the county
       agency or any other party at any disposition or


                                      - 13 -
J-S42045-16


         permanency hearing whether or not the conduct was the
         basis for the determination of dependency.

         (g) Court order.—On the basis of the determination
         made under subsection (f.1), the court shall order the
         continuation, modification or termination of placement or
         other disposition which is best suited to the safety,
         protection and physical, mental and moral welfare of the
         child.

42 Pa.C.S. § 6351(f)-(g).

       In a change of goal proceeding, the best interests of the child—not the

interests of the parent—must guide the trial court; the parent’s rights are

secondary to those of the child’s. In re A.K., 936 A.2d 528, 532-53 (Pa.

Super. 2007).    The burden is on the Agency to prove the change in goal

would be in the child’s best interests. In re M.B., 674 A.2d 702, 704 (Pa.

Super. 1996). In contrast, in a termination of parental rights proceeding,

the focus is on the conduct of the parents under 23 Pa.C.S. § 2511. Id. at

705.

       This Court has stated:

         the focus of all dependency proceedings, including change
         of goal proceedings, must be on the safety, permanency,
         and well-being of the child. The best interests of the child
         take precedence over all other considerations, including
         the conduct and the rights of the parent. . . . [W]hile
         parental progress toward completion of a permanency plan
         is an important factor, it is not to be elevated to
         determinative status, to the exclusion of all other factors.

In re A.K., 936 A.2d at 534 (citations omitted).       In addition, the court

should consider the bond between the child and the child’s parents, foster

parents, and siblings in determining the child’s best interests. In re H.V.,


                                    - 14 -
J-S42045-16


37 A.3d 588, 594-95 (Pa. Super. 2012). In In re N.C., 909 A.2d 818 (Pa.

Super. 2006), another goal change case, the trial court granted a goal

change to adoption despite the fact that the mother had made substantial

progress     toward   completing   her   permanency    plan.     Id.      at   825.

Notwithstanding the mother’s substantial progress, this Court held that the

extensive record supported the trial court’s factual findings that the mother’s

parenting skills and judgment regarding her children’s emotional well-being

remained problematic. Id. at 826.

      Regarding the placement of a child who has been adjudicated

dependent, this Court has explained:

           When a child is adjudicated dependent, the child’s proper
           placement turns on what is in the child’s best interest, not
           on what the parent wants or which goals the parent has
           achieved. See In re Sweeney, 393 Pa. Super. 437, 574
           A.2d 690, 691 (1990) (noting that “[o]nce a child is
           adjudicated dependent . . . the issues of custody and
           continuation of foster care are determined by the child’s
           best interests”). Moreover, although preserving the unity
           of the family is a purpose of the Act, another purpose is to
           “provide for the care, protection, safety, and wholesome
           mental and physical development of children coming within
           the provisions of this chapter.” 42 Pa.C.S. § 6301(b)(1.1).
           Indeed, “[t]he relationship of parent and child is a status
           and not a property right, and one in which the state has an
           interest to protect the best interest of the child.” In re
           E.F.V., 315 Pa. Super. 246, 461 A.2d 1263, 1267 (1983)
           (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

      Instantly, in considering Mother’s issues, as set forth above, the trial

court stated as follows.



                                      - 15 -
J-S42045-16


          In our Order for Adjudication and Disposition - Child
       Dependent entered June 30, 2015 (and our Amended
       Order entered July 13, 2015), we made the following
       specific Findings concerning the Mother:

              BCCYF has been involved with the mother since
          June, 2012 relative to her parenting of [W.R.B.J, who
          is three (3) years of age. Most recently, the Agency
          received a report on 3/12/15 that the mother will
          take the child with her to friend’s houses while she
          smokes marijuana.        Following the report, the
          caseworker conducted a home visit on 3/13/15 at
          [D.B.’s] residence. The mother admitted to smoking
          marijuana, and then tested positive for opiates, THC
          and benzodiazepines. She admitted to taking street
          Suboxone as well. A safety plan was put into effect
          on 3/3/15 placing the child in the custody of the
          maternal great-grandmother, [D.B.], who is to
          supervise all contact between the mother and child.
          At the hearing held 6/29/15, [D.B.] confirmed that
          the mother goes from friend’s house to friend’s
          house and is out late and not conducting herself as a
          mother should.        As a result of a physical
          confrontation that occurred between the mother and
          her father on Father’s Day, [D.B.] requested that the
          mother vacate her residence.       Therefore, at the
          present time, the mother does not have an
          established residence. The mother’s last contact
          with the Agency was on 6/18/15.

             The mother was unsuccessfully discharged from
          Dolminis due to missed appointments and while
          there, had four different positive drug screens. The
          Agency has recommended that she undergo a drug
          and alcohol assessment by the Blair County Drug &
          Alcohol Partnership. The Agency also recommended
          Family Drug Court, to which the mother adamantly
          refused to participate.

             The mother indicates a desire to cooperate with
          FICS Preservation Services, however, there have
          been several “no shows” for meetings to date
          without adequate explanations being offered. Ashley
          Langston of FICS testified that based upon her


                                 - 16 -
J-S42045-16


          observations, [D.B.] is the primary caretaker of
          [W.R.B.]. She did express concern that [D.B.] has
          “enabled” the mother. We find merit in this concern.
          During her testimony, [D.B.] stated that she would
          re-consider [S.B.] returning to her home, but only if
          she maintained sobriety for a period of time. When
          asked to indicate for what period of time, she replied
          that she “would want her to be totally clean for a
          week or so”. Clearly, with the significance of the
          mother’s drug addiction, and her refusal/inability to
          acknowledge it, we agree with the Agency and
          service provider that the mother needs to
          demonstrate sobriety for a significantly longer period
          of time (e.g., 6 months) before the goal of
          reunification can become a reality. Based upon her
          discussions with the Agency, the mother does not
          recognize or appreciate the significance of her drug
          addiction and its impact on her ability to safely
          parent her very young child. The mother would also
          benefit from a mental health assessment and any
          treatment that may be recommended.

       [6/30/15 Adjudicatory Order, No. 1.(c)].

       We made the following Findings from our January 5,
       2016 Permanency Review Order:

             [T]he mother has not established any structure or
          stability in her life, and has never served in the
          primary caretaker role for her daughter.            The
          mother’s history with the Blair County Adult Parole &
          Probation Office dates back to 2012 [see history set
          forth in Petitioner’s Exhibit 2]. Such history includes
          multiple parole/probation violations, including but
          not limited to positive tests for THC, opiates, K2,
          Suboxone, Amphetamines, Methadone, and Alcohol.
          In July, 2012, she was referred for in-patient
          treatment at Gaudenzia, but left against medical
          advice on 9/10/12. She was released from prison to
          in-patient at Pyramid on 12/21/12, only to report six
          days later she would rather be in jail than inpatient.
          Due to her parole/probation violations, she has been
          detained in prison on a number of occasions.



                                  - 17 -
J-S42045-16


              Most recently, the mother was on pre-trial bail
          supervision due to pending Criminal Conspiracy and
          Theft by Unlawful Taking charges. According to the
          testimony of Ashley Michelow of the Blair County
          Adult Probation Office, the mother reported for her
          in-take and drug screen on 11/17/15 and the
          following week, but failed to report the last two
          weeks.    She has not kept the probation office
          informed as to her current address. She tested
          positive for Opiates, Benzodiazepines, THC and
          Methadone on 11/17/15; and voluntarily admitted to
          use of Opiates (Heroin) and THC on 11/24/15. As a
          result of these violations, the Commonwealth has
          filed a motion to revoke her bail which is scheduled
          for hearing on 12/18/15. The mother voluntarily
          reported to the Crisis Center on or about 12/1/15,
          but was initially denied admission. As a result, she
          engaged in self-injurious behavior (cutting herself),
          and then was admitted.

             Officer Daniel Vasil of the Altoona Police
          Department testified concerning two separate
          incidents which occurred on 11/8/15 at the residence
          of the legal custodian, [D.B.]. The first dispatch was
          for a report of a domestic incident involving a knife.
          In summary, a dispute arose between [D.B.], the
          mother and her then-boyfriend, [A.M.S.].           The
          mother had [A.M.S.] stay over in the residence over
          [D.B.’s] objection and an argument ensued which
          resulted in [D.B.] grabbing a knife and [waving] it at
          [A.M.S.].     There was also vulgar name-calling
          between the parties. During her interview with the
          police, the mother claimed [D.B.] (her grandmother)
          was not competent and wanted the police to take
          [D.B.] to Crisis. During her interview, [D.B.] stated
          that she was afraid of both the mother and [A.M.S.].
          After being advised by the police, [D.B.] applied for
          and received an emergency protective order against
          the mother (which she later dropped over the advice
          of the Agency caseworker).

            The second incident that occurred on 11/8/15
          happened approximately three hours later. Officer
          Vasil went to the home to serve the PFA, and


                                  - 18 -
J-S42045-16


          received a dispatch that there was a male with a
          knife threatening everyone. Upon arrival, the officer
          observed [A.M.S.] arguing with [R.M. and L.M.]
          (family members) and several other people. Officer
          Vasil performed a pat-down search of [A.M.S.] and
          discovered a knife matching the description he
          received from the witnesses. When Officer Vasil
          interviewed the mother, she refused to answer his
          questions and kept questioning why [A.M.S.] was in
          handcuffs.    Officer Vasil subsequently discovered
          that the mother and [A.M.S.] had packed their
          belongings in vacating the residence (due to the
          PFA), but that they were attempting to steal items
          that belonged to [D.B.], including a safe which
          contained jewelry and checks, and a laptop
          computer. Officer Vasil also observed the mother
          and [A.M.S.] in possession of several items that
          constitute drug paraphernalia, therefore, he also
          arrested the mother.       The mother, who [was]
          pregnant, complained of cramps. AMED was called
          and transported her to the hospital, where it was
          discovered that she had inserted a pill bottle into her
          vagina. Several criminal charges were filed against
          the mother, including Criminal Conspiracy, Theft by
          Unlawful    Taking,    Receiving   Stolen    Property,
          Possession      of     a    Controlled     Substance,
          Use/Possession of Drug Paraphernalia, and Access
          Device Fraud.       Both the mother and [A.M.S.]
          admitted certain items of drug paraphernalia
          belonged to them.

             [W.R.B.] was present within the home during the
          incidents of 11/8/15.

             Suzi Brannock has been a registered nurse for
          twenty years, and is employed by the Pregnancy
          Care Center of UPMC-Altoona Hospital. She has
          been involved with the mother since 10/8/15 and
          confirmed that the mother [was] approximately
          sixteen weeks pregnant.      She has had several
          discussions with the mother about the importance of
          not using illegal drugs during her pregnancy. The
          mother tested positive for Methadone, Marijuana,
          Opiates and Benzodiazepines during her second visit;


                                  - 19 -
J-S42045-16


          and then for Methadone, Marijuana, Opiates and
          Cocaine during her last visit in the week prior to the
          hearing. During her discussions, the mother stated
          that she felt it was “safer” using drugs during her
          pregnancy and that it helped her with her nausea.
          The mother had no contact with the Pregnancy
          Center during November.

              Kristel Wisor of FICS Preservation Services
          opened with the mother and child on 9/9/15. FICS
          was originally opened during June and July, however,
          its services closed when the mother moved out of
          [D.B.’s] home and [W.R.B.] remained with her great-
          grandmother.       Ms. Wisor noted that when the
          mother “was clear” and calm and positive, she did a
          better job parenting.         Once she started her
          Methadone treatment, Ms. Wisor indicated            that
          mother seemed “really out of it”, nodding off and
          didn’t interact with the child. Also, if the mother was
          agitated, her interaction with the child was not
          appropriate. There was an approximate two week
          period of time in September that the mother was
          doing well, however, that was short-lived. Between
          9/9/15 and 11/8/15 (when the mother went to jail),
          she passed all drug tests, but Ms. Wisor
          acknowledged that these were not random screens
          and the mother knew she would be tested.

             Ms. Wisor described the relationship between the
          mother and [D.B.] as “interesting”, and indicated
          that it is difficult for [D.B.] to stand up to the
          mother. Ms. Wisor stated [W.R.B.] is a “spirited”
          child, and expressed concern for [D.B.] to care and
          control the child as she gets older.

             Kendra Wheelden, the Agency caseworker,
          testified as to the mother’s inability to establish and
          maintain stable housing. She also confirmed that
          [D.B.] stated that she didn’t want the mother to be
          in her home and that she wanted to keep [W.R.B.]
          from all the drug activity, but then dropped the PFA
          versus the mother against the caseworker’s advice.
          Ms. Wheelden testified that [D.B.] “enables” the
          mother and that when [D.B.] personally feels the


                                   - 20 -
J-S42045-16


          “mother is “doing better”, she allows her to be
          around. The Agency is seeking a goal change to
          adoption and a modification of placement, seeking to
          place the child in a pre-adoptive home (which has
          been identified). Ms. Wheelden confirmed that the
          Agency’s recommendations are not only based upon
          the recent events, but on the long history of this
          case.     Such history includes the mother taking
          [W.R.B.] out of [D.B.’s] home and into various
          homes where there was on-going drug activity. The
          Agency feels that [D.B.] cannot control the situation
          with the mother, and that if this child remains with
          her great-grandmother, the mother will still
          essentially be the one “in control” and pose a
          potential safety risk to the child. Ms. Wheelden also
          testified that the Agency has exhausted all possible
          resources to assist this family.        Despite those
          services, no progress has been made to eliminate
          the issues that led to Agency involvement.

             The mother, [S.B.], testified and acknowledged
          the pending criminal charges and stated she is
          currently residing in the domestic abuse shelter.
          She admitted to self-injurious behavior in order to
          gain admission into the Crisis Center in early
          December. She is on a waiting list for Section 8
          housing and looking for employment. She has a
          mental health diagnosis, and is in Methadone
          treatment at Discovery House. She believes she did
          well for approximately 3 to 4 months, but admitted
          that she has “slid back”. According to her own
          testimony, it appears that the mother lived at at
          least five different residences between June 20 and
          late-July when she moved back in with [D.B.] until
          the 11/8/15 incident.

             Relative to her relationship with [A.M.S.], the
          mother acknowledged that he stayed the night and
          came over other days and that his presence was a
          source of contention with [D.B.]. The mother also
          testified that [A.M.S.] was physically and emotionally
          abusive toward her, and that he forced her to sleep
          with men for drug money.             She stated that
          [A.M.S.’s] friends were also using drugs. During one


                                  - 21 -
J-S42045-16


          incident, the mother said [A.M.S.] beat her up,
          knocked her out, and tried to kill her baby.

       [1/5/16 Permanency Review Order, No. 3(a)(ii)].

       SUMMARY:

           In addressing the Concise Statement of Errors that the
       Mother raised on appeal, we considered the entire history
       that BCCYF has had with this family, dating back to June
       2012.      The issues that led to the Agency’s initial
       involvement remain the issues today, i.e., the Mother’s
       drug addiction; the Mother’s refusal to acknowledge that
       she has a drug problem; the Mother’s refusal to invest in
       necessary drug and alcohol treatment; the Mother’s refusal
       to engage in mental health treatment; the Mother never
       serving in the primary caretaker role for her daughter; the
       Mother never establishing any structure or stability in her
       life; the Mother’s involvement in criminal activity and
       inability to abide by the terms and conditions of her
       supervision; the Mother’s questionable decisions relative to
       whom she associates; and the Mother’s volatile
       relationship, at times, with the Maternal Great-
       Grandmother, D.B. We also believe that the testimony of
       the Mother’s probation officer, Ashley Michelow, during the
       6th Month Review Hearing held December 15, 2015 was
       highly relevant and probative. Ms. Michelow’s testimony
       confirmed that the Mother tested positive for several
       different illegal drugs and failed to keep her probation
       officer informed as to her current residence. As a result,
       the Commonwealth moved to revoke her bail.

          Finally, our January 5, 2016 Permanency Review Order
       set forth in detail the reasons why we removed the child
       from placement with D.B., the Maternal Great-
       Grandmother, as we outlined above. We also note the
       child’s GAL supported our decision.

          Therefore, we respectfully request your Honorable
       Superior Court of Pennsylvania to affirm our Permanency
       Review Order of January 5, 2016, including the goal
       change to adoption.




                                  - 22 -
J-S42045-16


Trial Ct. Op., No. 146 WDA 2016, 2/8/16, at 1-14.              For the reasons

expressed by the trial court, we find no merit to Mother’s contention that the

trial court prematurely changed Child’s permanency goal to adoption, in

view of the ample evidence before the trial court that supported the goal

change. See In re N.C., 909 A.2d at 825-26 (holding record substantiated

trial court’s factual findings); see also In re R.J.T., 9 A.3d at 1190 (holding

appellate court required to accept trial court’s findings of fact and credibility

determinations when they are supported by the record).

      Next, as to Mother’s second issue, regarding whether the trial court

improperly relied on irrelevant evidence, the question of whether to admit

evidence is in the sound discretion of the trial court, and we review the

decision under an abuse of discretion standard. See A.J.B. v. M.P.B., 945

A.2d 744, 749 (Pa. Super. 2008).

            Evidentiary rulings are committed to the sound
         discretion of the trial court, and will not be overruled
         absent an abuse of discretion or error of law. In order to
         find that the trial court’s evidentiary rulings constituted
         reversible error, such rulings must not only have been
         erroneous but must also have been harmful to the
         complaining party. Appellant must therefore show error in
         the evidentiary ruling and resulting prejudice, thus
         constituting an abuse of discretion by the lower court.

Whitaker v. Frankford Hosp. of the City of Phila., 984 A.2d 512, 522

(Pa. Super. 2009) (citations and internal quotation marks omitted).

            Evidence is relevant if it has “any tendency to make the
         existence of any fact that is of consequence to the
         determination of the action more probable or less probable
         than it would be without the evidence.” Pa.R.E. 401. “All


                                     - 23 -
J-S42045-16


         relevant evidence is admissible, except as otherwise
         provided by law.” Pa.R.E. 402. “Although relevant,
         evidence may be excluded if its probative value is
         outweighed by the danger of unfair prejudice, confusion of
         the issues, or misleading the jury, or by considerations of
         undue delay, waste of time, or needless presentation of
         cumulative evidence.” Pa.R.E. 403.

Jacobs v. Chatwani, 922 A.2d 950, 963 (Pa. Super. 2007).

      In the case before us, the concern before the trial court was Child’s

best interests and Mother’s best interests were only secondary. In re A.K.,

936 A.2d at 532-33; In re M.B., 674 A.2d at 704-705.              Because the

evidence of Mother’s probation history and lack of a residence was relevant

to Child’s best interests, we discern no abuse of discretion. See Whitaker,

984 A.2d at 522; Jacobs, 922 A.2d at 963.

      Finally, with regard to Mother’s contention that the trial court abused

its discretion in changing Child’s placement from residing with MGG, we

observe that MGG has withdrawn her appeal from the change in placement.

In its opinion regarding MGG’s appeal, the trial court stated as follows:

           In our January 5, 2016 Permanency Review Order, we
         made the following specific Findings concerning the
         Maternal Great-Grandmother, D.B.:

                [D.B.] tends to the basic needs of the child. The
            concern of the Agency and the service providers,
            which we find to be a legitimate concern, is whether
            the maternal great- grandmother will make safe and
            appropriate decisions when it comes to the mother
            and allowing the mother access to the child. The
            mother has significant addiction and mental health
            issues and has never demonstrated a consistent
            willingness to engage in appropriate treatment for
            her co-occurring issues. Her life is chaotic, and she


                                    - 24 -
J-S42045-16


          has exposed the child to the culture of the illegal
          drug world. There are concrete examples of the
          maternal great-grandmother not being able to
          control situations involving the mother and/or
          making unwise decisions concerning the mother.
          One example would be the incidents of 11/8/15 set
          forth above and as testified to by Officer Vasil of the
          Altoona Police Department. The situation became so
          volatile and extreme that [D.B.] grabbed a knife and
          wielded it at [A.M.S.]. The child was present during
          both incidents on 11/8/15. A second example would
          be when [D.B.] decided to drop the PFA Order she
          had against the mother one day after being advised
          by the caseworker to keep the protective order in
          effect. The mother testified that if we continued
          custody with [D.B.], that she would abide by any
          court order directing that she have no contact. We
          do not accept this testimony as being credible.

              Based upon the history of this case, we are
          satisfied that there will continue to be incidents and
          situations that will create an unhealthy environment
          for the child (who is only 3 1/2 years of age), and
          will expose her to circumstances that would certainly
          not be in her best interests and welfare. Another
          concern is a very practical concern, i.e., the maternal
          great-grandmother’s age and health. [According to
          the Dependency Petition filed 5/13/15, [D.B.] was
          born 12/[--]/51, making her 64 years of age]. As
          Ms. Wisor testifed, [W.R.B.] is a very spirited and
          strong-willed child and at times, difficult to control.
          We have serious concern as to [D.B.’s] ability to
          maintain proper supervision and control of the child
          in the coming years. If and when [D.B.] is unable or
          incapable of doing so, what then? Who will be the
          resource for the child? The parents, neither of whom
          have demonstrated any ability or even a sincere
          willingness to achieve and maintain sobriety and
          structure and stability in their lives? The appropriate
          time to seek safety and permanency for this young
          child is the present.

            Finally, we incorporate herein our FINDINGS OF
          FACT as set forth in our Order of Adjudication and


                                  - 25 -
J-S42045-16


            Disposition - Child Dependent entered 6/30/15. In
            said Findings, we found merit in the testimony of
            Ashley Langston of FICS that based upon her
            observations, [D.B.] was the primary caretaker of
            [W.R.B.] and she expressed concern that [D.B.]
            enables the mother. We also found the following
            (p.2 of 5):

               “During her testimony, [D.B.] stated that she
            would re-consider [S.B.] returning to her home, but
            only if she maintained sobriety for a period of time.
            When asked to indicate for what period of time, she
            replied that she “would want her to be totally clean
            for a week or so.” Clearly, with the significance of
            the mother’s drug addiction, and her refusal/inability
            to acknowledge it, we agree with the Agency and
            service provider that the mother needs to
            demonstrate sobriety for a significantly longer period
            of time (e.g., 6 months) before the goal of
            reunification can become a reality.”

Trial Ct. Op., 145 WDA 2016, 2/8/16, at 13-14.

      After a careful review of the record, we find that the trial court’s

findings of fact and credibility assessments are supported by competent

evidence of record that support the change in placement, vesting of legal

and physical custody in BCCYF, and the change in permanency goal to

adoption. In view of our deferential standard of review as set forth in In re

R.J.T., 9 A.3d at 1190, we cannot disturb the findings and credibility

assessments of the trial court. See also In re A.B., 19 A.3d 1084, 1093-94

(Pa. Super. 2011) (stating that this Court will not upset the juvenile court’s

credibility determinations). Accordingly, we affirm the trial court’s order.

      Order affirmed.   Child’s “Motion for Extension of Time in Which to File

Documents” denied as moot.


                                     - 26 -
J-S42045-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/9/2016




                          - 27 -